  Case: 1:17-cv-02350 Document #: 265 Filed: 08/26/19 Page 1 of 3 PageID #:4505




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


WENDY LEE SULDA,

                       Plaintiff,
                                                   No. 17 CV 2350
        v.
                                                   Judge Manish S. Shah
SHIPPINGQUEST.COM LLC, et al.,

                       Defendants.

                                        ORDER

       Plaintiff’s motions to join Shimon Galapo and Diplomat Hallandale LLC,
[190], and for a temporary restraining order, [249], are denied. The motion for
sanctions, [250], is granted in part. Shimon Galapo is ordered to pay plaintiff’s
reasonable expenses, including attorney’s fees, caused by his failure to appear for his
deposition. Plaintiff shall file a petition listing those expenses by September 9, 2019.
Shimon Galapo may respond by September 23, 2019. Any reply may be filed by
October 7, 2019. The court will enter a ruling setting the amount of awarded
expenses against Shimon Galapo by cm/ecf.

                                     STATEMENT

        I granted plaintiff Wendy Sulda’s motion for entry of default against the
original defendants and entered final judgment in the amount of $100,000, along
with permanent injunctive relief, attorney’s fees, and costs. Sulda has not been able
to collect on that judgment. I granted her motion to join nonparties Drive New, LLC,
Terminal Logistics, LLC, and David Galapo under Fed. R. Civ. P. 25(c), noting they
forfeited any objection to being named as defendants, and granted her motion to set
aside a fraudulent transfer of $19,600 from defendant Winston Vogel to Drive New. I
denied Sulda’s motion to join Stav Ben Haim and BHS Logistics and entered and
continued the motion as to Shimon Galapo (David’s father) and Diplomat Hallandale,
LLC.

      Sulda argues that now-joined defendant Terminal Logistics is an alter ego of
Shimon Galapo and that the corporate veil should be pierced to join Shimon as a
successor in interest. Rule 25(c) provides, “[i]f an interest is transferred, the action
may be continued by or against the original party unless the court, on motion, orders
     Case: 1:17-cv-02350 Document #: 265 Filed: 08/26/19 Page 2 of 3 PageID #:4506




the transferee to be substituted in the action or joined with the original party.” The
rule “relies on other substantive law to define ‘interest.’” Sullivan v. Running Waters
Irrigation, Inc., 739 F.3d 354, 357 (7th Cir. 2014). A successor is “one who succeeds or
takes the place of another.” Panther Pumps & Equip. Co., Inc. v. Hydrocraft, Inc., 566
F.2d 8, 24 (7th Cir. 1977) (quoting Wawak Co. v. Kaiser, 90 F.2d 694, 697 (7th Cir.
1937)). A corporation that purchases the assets of another corporation does not
generally assume its obligations. Panther Pumps, 566 F.2d at 24. But certain
exceptions to that rule exist, including when “the purchasing corporation is merely a
continuation of the selling corporation” (i.e., if it is an alter ego) or when “the
transaction is entered into fraudulently to escape liability.” Id. (quoting Forest
Laboratories, Inc. v. Pillsbury Co., 452 F.2d 621 (7th Cir. 1971)).

        When I joined Terminal Logistics as a defendant to the judgment, I effectively
found that it was an alter ego of the original defendants. Sulda argues that Terminal
Logistics is also an alter ego of Shimon Galapo. Florida state law governs this
inquiry. See On Command Video Corp. v. Roti, 705 F.3d 267, 272 (7th Cir. 2013)
(“[V]eil-piercing claims are governed by the law of the state of the corporation whose
veil is sought to be pierced.”). In Florida, “the corporate veil will not be pierced absent
a showing of improper conduct.” Dania Jai-Alai Palace, Inc. v. Sykes, 450 So.2d 1114,
1121 (1984). David Galapo is the sole owner and registered agent of Terminal
Logistics. Shimon Galapo helped manage the entity—he opened its bank account and
completed a signature card for the account, holding himself out as its manager. But
there is no indication he was a shareholder. Terminal Logistics’s bank account
received payments from a company called Shipping Quest (Shimon asserts this is
Panamanian company, unrelated to this litigation) and that funds were transferred
from the account to Shimon—directly to his personal account, to Diplomat
Hallandale, and via other accounts. Sulda says that Shimon received at least 22% of
the total deposits flowing through the account between April and September 2018
and that he used the account for personal expenses. See [182] at 9–15.* But simply
receiving money is not enough to establish that Shimon and Terminal Logistics are
alter egos or that Shimon engaged in improper conduct that justifies piercing the veil
to a non-shareholder. Indeed, it is questionable whether Florida law ever permits
piercing the corporate veil to reach a non-shareholder’s assets. See Mollinos Valle Del
Cibao, C. por A. v. Lama, 633 F.3d 1330, 1351 (11th Cir. 2011) (predicting that the
Florida Supreme Court would not pierce the corporate veil to reach a
non-shareholding director’s assets). Even if it does, the circumstances here do not
warrant that result. See Hilton Oil Transport v. Oil Transport Co., S.A., 659 So.2d
1141, 1152 (3d Dist. 1995) (noting that a lack of corporate formalities, inadequate
capitalization, and informal transactions were, at worst, evidence of a poorly
managed, private, closely held corporation and did not warrant disregarding the

*   Bracketed numbers refer to entries on the district court docket.
                                                2
   Case: 1:17-cv-02350 Document #: 265 Filed: 08/26/19 Page 3 of 3 PageID #:4507




corporate entity). Shimon Galapo assisted his son and benefited from the company,
but this is far afield from the interest at issue in this litigation (liability for tortious
conduct toward Sulda). The Galapos did not run Terminal Logistics with the
formalities of a large corporation, but that is not enough to demonstrate that it was
an alter ego of Shimon.

       Shimon was the sole member and manager of Diplomat Hallandale, which had
no clients or customers. [238] at 29. Diplomat Hallandale’s only asset was Shimon’s
home and he dissolved the LLC on February 14, 2019. See [226] at 12–17. But
because Shimon is not an alter ego of Terminal Logistics, there is no connection
between Diplomat Hallandale and defendants that warrants joinder.

       Because Shimon Galapo and Diplomat Hallandale are not joined as
defendants, Sulda’s motion for a temporary restraining order against them is moot.
Though I noted the possibility that failure to comply with discovery orders could
result in sanctions including joinder as party defendants, see [212], I conclude that
joinder is too severe a sanction for Shimon’s and Diplomat Hallandale’s discovery
violations. Shimon provided some discovery responses and Sulda was able to marshal
evidence to make her points. On the other hand, Shimon dragged things out and
refused to appear for his deposition. He must pay plaintiff’s reasonable expenses,
including attorney’s fees, caused by his failure to appear for his deposition. Fed. R.
Civ. P. 37(b)(2)(C).

      Plaintiff has pursued many leads to collect her judgment and lodges many
accusations of nefarious conduct by the Galapos and others. But ultimately, the
present inquiry is a narrow one. It is not about whether the Galapos are unseemly or
generally untrustworthy. The question is whether Shimon Galapo and Diplomat
Hallandale are the alter egos of a defendant such that they are liable on the
judgment. They are not—they are too far removed and there is insufficient evidence
of improper conduct to justify piercing the corporate veil.

ENTER:


Date: August 26, 2019
                                                 Manish S. Shah
                                                 U.S. District Judge




                                             3
